 
 
IA 
112th CONGRESS
1st Session
H. J. RES. 58 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2011 
Mr. Carter introduced the following joint resolution; which was referred to the Committee on Energy and Commerce
 
JOINT RESOLUTION 
Disapproving a rule submitted by the Environmental Protection Agency relating to National Emission Standards for Hazardous Air Pollutants for Major Sources: Industrial, Commercial, and Institutional Boilers and Process Heaters. 
 
 
That Congress disapproves the rule submitted by the Environmental Protection Agency relating to National Emission Standards for Hazardous Air Pollutants for Major Sources: Industrial, Commercial, and Institutional Boilers and Process Heaters (published at 76 Federal Register 15608 (March 21, 2011)), and such rule shall have no force or effect. 
 
